Citation Nr: 0019577	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  00-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of June 1998 from the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  





REMAND

On VA Form 21-22, Appointment of Veteran's Service 
Organization as Claimant's Representative, which is dated in 
November 1997, the veteran appointed The American Legion as 
his representative.  In March 2000, the RO received a 
statement from a private attorney that included a signed 
consent form allowing this attorney access to all his VA 
medical records, VA Form 10-5345(R) and the veteran's 
Substantive Appeal, VA Form 9.  

An appellant will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person.  38 C.F.R. 
§ 20.600 (1999).  A specific claim may be prosecuted at any 
one time by only one recognized organization, attorney, agent 
or other person properly designated to represent the 
appellant.  In order to designate a recognized organization 
as his representative, an appellant must execute a VA Form 
21-22.  This form gives the organization power of attorney to 
represent the appellant.  38 C.F.R. § 20.601 (1999).  The 
designation will be effective when it is received by the RO 
or, if the appellate record has been certified to the Board 
for review, by the Board.  A properly filed designation made 
prior to appeal will continue to be honored, unless it has 
been revoked by the appellant or unless the representative 
has properly withdrawn.  38 C.F.R. § 20.602 (1999).  An 
attorney-at-law may be designated as an appellant's 
representative through a properly executed VA Form 22a.  This 
form gives the attorney power of attorney to represent the 
appellant.  In lieu thereof, an attorney may state in writing 
on his or her letterhead that he or she is authorized to 
represent the appellant in order to have access to 
information in the appellant's file pertinent to the 
particular claim presented.  For an attorney to have complete 
access to all information in an individual's records, the 
attorney must provide a signed consent from the appellant.  
Such consent shall be equivalent to an executed power of 
attorney.  38 C.F.R. § 20.603 (1999).  




The veteran has not submitted another VA Form 21-22 
appointing this attorney as the representative and thereby 
revoking The American Legion as his representative.  In 
addition, the statement from the attorney does not state in 
writing that he is authorized to represent the veteran and he 
has not provided a signed consent from the veteran in order 
to have complete access to all information in the claims 
file.  This should be clarified.  

In July 2000, the RO notified the veteran that he had 90 days 
to request a new hearing, change his representative, or 
submit additional evidence without needing good cause.  38 
C.F.R. § 20.1304(c) (1999).  Later that month, the Board 
received a statement from the veteran requesting a hearing 
before a Hearing Officer at the RO.  38 C.F.R. § 20.700(a) 
(1999).  This request for a hearing falls within 90 days of 
the notice to the veteran.  

In light of the foregoing, the Board finds that development 
is necessary.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request the veteran to 
clarify who he desires to act as his 
authorized representative.  The RO should 
provide the veteran with a VA Form 21-22, 
Appointment of Veteran's Service 
Organization as Claimant's 
Representative, for completion if he 
desires to revoke The American Legion as 
his representative and appoint the 
attorney as his representative.  If the 
veteran desires to keep The American 
Legion as his representative he need not 
take further action.  

2.  The RO should schedule the veteran 
for a personal hearing before a Hearing 
Officer at the RO.  The RO should place 
in the record a copy of the notice to the 
veteran of the scheduling of the personal 
hearing.  


3.  The RO should then determine if the 
claim for service connection for PTSD is 
well grounded.  If the RO determines that 
the claim is well grounded, the RO should 
conduct any development in accordance 
with the duty to assist and then 
adjudicate the claim on the merits.  If 
the benefit sought remains denied, the RO 
should provide the veteran and his 
representative a Supplemental Statement 
of the Case, which contains all the 
necessary regulatory provisions not 
previously given, and allow the veteran 
an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




